DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Meagan Walling (Reg # 60112) per email communication on 02/23/2021 following a telephone interview on 02/22/2021.
The application has been amended as follows:

Claim Amendments:

1.	(currently amended)  A method comprising:
	receiving, from a mobility management device, user device information, wherein the user device information includes a location associated with a user device and an identifier of a base station associated with the location of the user device;
receiving, from the base station, load information associated with the base station;
determining, based on the user device information and the load information, whether congestion is predicted at the base station;
performing traffic throttling in response to determining that congestion is predicted, wherein performing the traffic throttling comprises:

instructing the base station to throttle traffic originating from the user device and to block traffic destined for the user device when the predicted congestion is at a second level, wherein the second level is higher than the first level; 
determining, based on the load information, a schedule for adjusting the traffic throttling; and
adjusting the traffic throttling based on the schedule.

2.	(currently amended)  The method of claim 1, wherein the user device information includes an indication of the application server associated with the user device.

3.	(canceled) 

4.	(original)  The method of claim 1, further comprising:
determining, based on the load information and a congestion threshold associated with the base station, a level associated with the predicted congestion.

5.	(canceled)  

6.	(original)  The method of claim 1, wherein the load information includes an indication of a predicted duration of a congestion period, and wherein the schedule is based on the predicted duration of the congestion period.

7.	(previously presented)  The method of claim 1, wherein the load information includes an overall load associated with the base station and loads per type of user device attached to the base station.

8.	(currently amended)  A system comprising:
a memory to store instructions; and
one or more processors configured to execute the instructions to:

wherein the user device information includes a location associated with a user device and an identifier of a base station associated with the location;
receive, from the base station, load information associated with the base station;
determine, based on the user device information and the load information, whether congestion is predicted at the base station;
perform, based on the user device information, traffic throttling in response to determining the congestion is predicted, 
wherein, when performing the traffic throttling, the one or more processors are configured to execute the instructions to:
instruct an application server associated with the user device to throttle traffic destined for the base station when the predicted congestion is at a first level, and
instruct the base station to throttle traffic originating from the user device and to block traffic destined for the user device when the predicted congestion is at a second level, wherein the second level is higher than the first level; 
determine, based on the load information, a schedule for adjusting the traffic throttling; and
adjust the traffic throttling based on the schedule.

9.	(previously presented)  The system of claim 8, wherein the user device information includes an indication of the application server associated with the user device.

10.	(canceled)  

11.	(original)  The system of claim 8, wherein the one or more processors is further configured to execute the instructions to:
determine, based on the load information and a congestion threshold associated with the base station, a level associated with the predicted congestion.

12.	(canceled)  

13.	(original)  The system of claim 8, wherein the load information includes an indication of a predicted duration of a congestion period, and wherein the schedule is based on the predicted duration of the congestion period.

14.	(original)  The system of claim 8, wherein the load information includes an overall load associated with the base station and loads per type of user device attached to the base station.

15.	(currently amended)  A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by a processor, cause the processor to:
receive, from a mobility management device, user device information, wherein the user device information includes a location associated with the user device and an identifier of a base station associated with the location;
receive, from the base station, load information associated with the base station;
determine, based on the user device information and the load information, whether congestion is predicted at the base station;
perform traffic throttling in response to determining the congestion is predicted, wherein the one or more instructions that cause the processor to perform the traffic throttling includes one or more instructions that cause the processor to: 
instruct an application server associated with the user device to throttle traffic destined for the base station when the predicted congestion is at a first level, and
instruct the base station to throttle traffic originating from the user device and to block traffic destined for the user device when the predicted congestion is at a second level, wherein the second level is higher than the first level; 
determine a schedule for adjusting the traffic throttling; and
adjust the traffic throttling based on the schedule.



17.	(canceled)  

18.	(original)  The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise:
one or more instructions that cause the processor to determine a level associated with the predicted congestion based on the load information and a congestion threshold associated with the base station.

19.	(canceled)  	

20.	(original)  The non-transitory computer-readable medium of claim 15, wherein the load information includes an indication of a predicted duration of a congestion period, and wherein the schedule is based on the predicted duration of the congestion period.

21.	(previously presented)	  The method of claim 1, wherein the schedule includes a throttle back-off schedule.

22.	(previously presented)	  The system of claim 8, wherein the schedule includes a throttle back-off schedule.

23.	(previously presented)	  The non-transitory computer-readable medium of claim 15, wherein the schedule includes a throttle back-off schedule.

24.	(new)	The method of claim 6, wherein the predicted duration of the congestion period is based on historic and heuristic network traffic and congestion data.



26.	(new)	The non-transitory computer-readable medium of claim 20, wherein the predicted duration of the congestion period is based on historic and heuristic network traffic and congestion data.


Reasons for Allowance
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising:
	receiving, from a mobility management device, user device information, wherein the user device information includes a location associated with a user device and an identifier of a base station associated with the location of the user device;
receiving, from the base station, load information associated with the base station;
determining, based on the user device information and the load information, whether congestion is predicted at the base station;
performing traffic throttling in response to determining that congestion is predicted, 
wherein performing the traffic throttling comprises:
instructing an application server associated with the user device to throttle traffic destined for the base station when the predicted congestion is at a first level, and
instructing the base station to throttle traffic originating from the user device and to block traffic destined for the user device when the predicted congestion is at a second level, 
wherein the second level is higher than the first level; 

adjusting the traffic throttling based on the schedule.

Note that the closest prior art Meredith et al. (US 2014/0148122, “Meredith”) discloses data rate throttling. Meredith’s disclosure describes a system monitoring loading information of mobile radio antennas at events. When the loading meets a threshold loading point, the system can selectively adjust the data rate of mobile devices at the events. However, the claimed invention discloses traffic adjustment based on predicted congestion which is obtained based on user device information and load information of a base station. When the predicted congestion is met at a first level, the claimed invention instructs an application server associated with a user device to adjust traffic destined for the base station. When the predicted congestion is met at a second level, the claimed invention instructs the base station to adjust traffic originating from the user device and to block traffic destined for the user device. In particular, Meredith fails to disclose or render obvious the two predicted congestion levels and instructing the application server and the base station depending on the congestion levels as claimed.
Note that the second closest prior art Zachrison et al. (US 2021/0022034, “Zachrison”) discloses a network node and a method in a wireless communication network. Zachrison’s disclosure describes the network node estimating a first prediction of a future usage of an allocated radio resource based on a measured data traffic between the network node and a first UE and determining a first threshold related to the first prediction. The network node performs congestion control by deciding whether to initiate a removal of the radio resource based on the first prediction exceeds the first 
Note that the third closest prior art Shimizu et al. (US 2020/0162987, “Shimizu”) discloses a communication device, a system and a band control method. Shimizu’s disclosure describes how to control a communication bandwidth without increasing load of a network by using a congestion control algorithm based on an initial value of the communication bandwidth appropriate for a connection destination. However, the claimed invention discloses traffic adjustment based on predicted congestion which is obtained based on user device information and load information of a base station. When the predicted congestion is met at a first level, the claimed invention instructs an application server associated with a user device to adjust traffic destined for the base station. When the predicted congestion is met at a second level, the claimed invention instructs the base station to adjust traffic originating from the user device and to block traffic destined for the user device. In particular, Shimizu fails to disclose or render obvious the two predicted congestion levels and instructing the application server and the base station depending on the congestion levels as claimed.
Regarding claims 8 and 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20-26, these claims depend from one of claims 1, 8 and 15, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.